DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 7/20/21.
3.    Claims 1, 32, 94, 125, 187, 200, and 227 has been amended. Claims 1, 7 - 13, 16, 22, 23, 26, 27, 29, 30, 32, 94, 125, 187, 200, 226 and 227 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 7-13, 16, 22, 23, 26, 27, 29, 30, 32, 226 and 227 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 6517432) and in view of Gilmore (US 20040033827).
6.	Regarding claims 1 and 32, Jaffe discloses a method comprising (abstract): 
determining, by a processor-controlled machine for a first outcome event, a first symbol set to display within a symbol-display-portion of a display of processor-controlled the machine (i.e. the display part 12 of machine 10), 
displaying, within the symbol-display-portion o
determining, by the processor-controlled  machine for a second outcome event occurring after the first outcome event, a second symbol set to display within the symbol-display-portion of the display, wherein the second symbol set include multiple symbols, and each symbol of the by the selection for the second outcome event include: at least one instance of the particular symbol randomly selected from the global symbol set for the second outcome event, and one or more symbols randomly selected from the global symbol set for the second outcome event other than the particular symbol (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19 and Col 6, 13 – 20 and claim 1; The second symbol set include at least primary streaker symbol 62, the secondary streaker symbol 66); 
determining, by the processor-controlled machine for the second outcome event and, each instance of the particular symbol randomly selected from the global symbol set for the first outcome event, a corresponding second symbol position in the symbol-display- portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event and that is different than the corresponding first symbol position within the symbol- display-portion of the display for the first outcome event (i.e. first outcome event described in Col 5, 12 – 37), (Col 5, 12 – 37 and claim 1); and
displaying, within the symbol-display-portion o
wherein displaying the second symbol set includes displaying: at least one instance of the particular symbol randomly selected from the global symbol set for the second outcome event, TELEPHONE (312) 913-0001and one or more symbols randomly selected from the global symbol set for the second outcome event other than the particular symbol (FIG. 5 and 6; Col 5, 12 – 19 and Col 6, 13 – 20), 
and  a non-transitory computer-readable medium stores data or a data structure which tracks a symbol position of each instance of the particular symbol that is moved from a corresponding first symbol position to a corresponding second symbol position (FIG. 5 and 6; Col 5, 12 – 19 and Col 6, 13 – 20).
Jaffe fails to explicitly disclose the following limitation of:
data that indicates an instance of the particular symbol is to persist on the display for more than one outcome event.  
 at least some of the one or more symbols randomly selected from the global symbol set for the second outcome event other than the particular symbol are: 6
different than the one or more symbols randomly selected from the global symbol set for the first outcome event other than the particular symbol, and/or identical to at least some of the one or more symbols selected from the global symbol set for the first outcome event other than the particular symbol, but are displayed at a different symbol position within the symbol-display-portion of the display for the second outcome event, 
Gilmore teaches:
data that indicates an instance of the particular symbol (i.e. part 62b) is to persist on the display for more than one outcome event (abstract and paragraphs 13 and 21 and FIGS. 7 – 12).  
 at least some of the one or more symbols randomly selected (i.e. The CPU uses a random number generator to select the game outcome as described in paragraph 21) from the global symbol set (i.e. the symbols (symbol set) used for the outcomes shown in FIG. 7 - 12) for the second outcome event (i.e. the second outcome event shown in at least FIG. 9 and 11) other than the particular symbol are ( abstract and paragraphs 13 and 21 and FIGS. 7 – 12): 6
(i.e. the gun symbol shown in FIG. 11 is) different than the one or more symbols (i.e. the symbols shown in FIG. 7, for example, the gun symbol shown in FIG. 11 is not a part of the (randomly selected) displayed symbol array of the first outcome event shown in FIG. 7) randomly selected from the global symbol set  for the first outcome event other than the particular symbol, and/or identical to at least some of the one or more symbols selected from the global symbol set for the first outcome event (i.e. the first outcome event shown in FIG. 7) other than the particular symbol, but are displayed at a different symbol position (symbols displayed at a different symbol position as shown in FIG. 9, for example, the duck head symbol shown in the fourth reel from the first outcome event shown in FIG.  within the symbol-display-portion of the display for the second outcome event (abstract and paragraphs 13 and 21 and FIGS. 7 – 12), 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified Jaffe in view of Gilmore to include the aforementioned method in order to achieve the predictable result of providing gaming machines with new types of games (i.e. a game with a feature of the particular symbol is to persist for more than one outcome event) to satisfy the demands of players and operators.
8.	Regarding claim 7, Jaffe discloses the corresponding first symbol position is located within a first perimeter column of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
9.	Regarding claim 8, Jaffe discloses the corresponding first symbol position is located within a rightmost column of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
10.	Regarding claim 9, Jaffe discloses the determined corresponding second symbol position is located within a second perimeter column of the symbol-display-portion of the display (FIG. 6 and Col 5, 12 - 37).
11.	Regarding claim 10, Jaffe discloses the determined corresponding second symbol position is located within a leftmost column of the symbol-display-portion of the display (FIG. 6 and Col 5, 12 - 37).

13.	Regarding claim 12, Jaffe discloses wherein the corresponding first symbol position is located within a first perimeter row of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19).
14.	Regarding claim 13, Jaffe discloses the corresponding first symbol position is located within a topmost row of the symbol-display-portion of the display (FIG. 5 and Col 5, 12 - 19). 
15.	Regarding claim 14, Jaffe discloses wherein determining, for the second outcome event, for each instance of the particular symbol in the first symbol set, the corresponding second symbol position in the symbol-display- portion of the display comprises: determining that an instance of the particular symbol occupies a given symbol position within the symbol-display-portion of the display for the first outcome event, wherein the given symbol position is within a common column of the symbol-display-portion of the display with the corresponding first symbol position; and 
16. 	Regarding claim 15, Jaffe discloses displaying each instance of the particular symbol of the first symbol set moving from the first corresponding symbol position to the second corresponding symbol position (FIG. 5 and 6 and Col 5, 12 - 37).
17.	Regarding claim 16, Jaffe discloses determining, for the second outcome event, a second symbol set, based on the determined first symbol set, wherein the second symbol set includes a number of instances of symbols equal to a number of instances of symbols of the first symbol set less a number of instances of the particular symbol of the first symbol set (Col 5, 12 - 37). 
18.	Regarding claim 26, Jaffe discloses determining, for a given outcome event, that a given column of the symbol-display- portion of the display contains, at least one instance of a symbol that is not the particular symbol; and displaying, for a subsequent outcome event, each given instance of the particular symbol displayed within the given column at a symbol position that the given instance of the particular symbol occupied during the given outcome event (Col 5, 12 - 37).
19.	Regarding claim 27, Jaffe discloses determining, for a given outcome event, that a given column of the symbol-display- portion of the display is occupied, at every symbol position of the given column, by instances of the particular symbol; determining a payout amount for the given outcome event; and causing, for a subsequent outcome event, the instances of the particular symbol occupying the entire given column to be removed from the display (Col 5, 12 - 62).

21.	Regarding claim 30, Jaffe discloses determining, for a given outcome event, that a given row of the symbol-display-portion of the display is occupied, at every symbol position of the given row, by instances of the particular symbol; determining a payout amount for the given outcome event; and causing, for a subsequent outcome event, the instances of the particular symbol occupying the entire given row to be removed from the display (Col 5, 12 - 62).
22.	Regarding claim 226, Jaffe discloses the global symbol set is identical for both the first outcome event and the second outcome event (abstract and Col 5, 12 - 37).
23.	Regarding claim 227, Jaffe discloses each instance of the particular symbol randomly selected from the global symbol set for the second outcome event is displayed at a corresponding first symbol position within the symbol-display-portion of the display for the second outcome event; and the method further comprises (abstract): 
determining, by the processor-controlled machine for a third outcome event occurring after the second outcome event, a third symbol set to display within the symbol-display-portion of the display, wherein the third symbol set includes multiple symbols randomly selected from the global symbol set by a selection for the third outcome event (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19); 
determining, by the processor-controlled machine for the third outcome event, for each instance of the particular symbol randomly selected from the global symbol set for the second outcome event, a corresponding second symbol position in the symbol- display-portion of the display other than the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event (FIG. 5 and 6 and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19); and 
displaying, within the symbol-display-portion of the display for the third outcome event (abstract and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19; FIG. 5 - 6): 
the third symbol set, each instance of the particular symbol randomly selected from the global symbol set for the first outcome event at the corresponding second symbol position in the symbol-display-portion of the display where the particular symbol  McDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001randomly selected from the global symbol set for the first outcome event is to persist for one or more outcome events after the first outcome event (abstract and Col 3, 52 – 54 and Col 4, 59 – 67, Col 5, 12 – 19; FIG. 5 - 6), 
and each instance of the particular symbol randomly selected from the global symbol set for the second outcome event at the corresponding second symbol position in the symbol-display-portion of the display other than the corresponding second symbol position in the symbol-display-.
24.	Claim 94, 125, 187, and 200 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 6517432) and in view of Gilmore (US 20040033827) and further in view of Aoki (US 20100197377).
22.	Regarding claims 94, 125, 187, and 200, the combination of Jaffe and Gilmore teach the invention substantially as disclosed, but fails to explicitly disclose:
performing gaming functions (i.e. the functions described in claim 1) utilizing a server machine comprising: a processor; a communication interface and a client machine
Aoki teaches:
performing gaming functions (i.e. the functions described in claim 1) utilizing a server machine comprising: a processor; a communication interface and a client machine (paragraphs 39 and 41).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Jaffe and Gilmore in view of Aoki to include the aforementioned method in order to achieve the predictable result of improving gaming data security.

Response to Arguments

	The examiner agrees. However, the new rejections of Jaffe and Gilmore teach the newly amended limitations (see rejection above for details).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715